DETAILED ACTION

Status of the Claims
The following is a Non-final Office Action in response to amendments and remarks filed 30 June 2022.
Claims 1, 8, and 15 have been amended.
Claims 2-3, 9-10, and 16-17 have been cancelled.
Claims 21-26 have been added.
Claims 1, 4-8, 11-15, and 18-26 are pending have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2022 has been entered.
 
Response to Arguments
Applicant's arguments regarding the §112(b) rejections, in light of the amendments, have been fully considered and are persuasive.  As such the rejection was withdrawn. 
Applicants argue that the 35 U.S.C. 101 rejection under the Alice Corp. vs. CLS Bank Int’l be withdrawn; however the Examiner respectfully disagrees.  As an initial note, the arguments are not compliant under 37 CFR 1.111(b) as they amount to a mere allegation of patent eligibility.  The Examiner again notes that in order to be patent eligible under 35 U.S.C. 101, the claims must be directed towards a patent eligible concept, which, the instant claims are not directed.  Contrary to Applicants’ assertion that the claims are not a certain method of organizing human activity and/or mathematical concept, the Examiner notes that finding and matching product endorsers (i.e. celebrities or someone of influence) to a particular product (to which the most align) is a function that business, marketing firms, brands, etc. have traditionally performed/provided for companies/brands/products.  Next, the claims are not directed to a practical application of the concept. The claims do not result in improvements to the functioning of a computer or to any other technology or technical field. They do not effect a particular treatment for a disease. They are not applied with or by a particular machine. They do not effect a transformation or reduction of a particular article to a different state or thing. And they are not applied in some other meaningful way beyond generally linking the use of the judicial exception (i.e., finding a best fit of a person to product) to a particular technological environment (i.e., over the Internet via social media). Here, again as noted in the previous rejection, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept - MPEP 2016.05(f). The claims recitation of the “database,” and “data storage device” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). An abstract idea does not become non abstract by limiting the invention to a particular field of use or technological environment, such as the Internet. See Alice, 134 S. Ct. at 2358 (limiting an abstract idea to a particular technological environment, such as a computer, does not confer patent eligibility); Bilski v. Kappos, 561 U.S. 593, 612 (2010) (“[L]imiting an abstract idea to one field of use . . . d[oes] not make the concept patentable.”).  If it is determined that the patent is drawn to an abstract idea or otherwise ineligible subject matter, at a second step we ask whether the remaining elements, either in isolation or combination with the non-patent ineligible elements,  are sufficient to “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2358 (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1297 (2012)). Put another way, there must be an “inventive concept” to take the claim into the realm of patent eligibility. Id. at 2355. A simple instruction to apply an abstract idea on a computer is not enough. Alice, 134 S. Ct. at 2358 (“[M]ere recitation of a generic computer cannot transform a patent-ineligible idea into a patent eligible invention. Stating an abstract idea ‘while adding the words “apply it’’ is not enough for patent eligibility.’” (quoting Mayo, 132 S. Ct. at 1294)).  The claim(s) is/are not patent eligible and the rejection not withdrawn.  
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant’s argue that the Sullivan reference does not anticipate the claim amendments; however, the Examiner respectfully disagrees and refers Applicant to the updated rejection below.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 11-15, and 18-26 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) determining a best fit of social media creators based upon selected social media creators correlated with a product which is an abstract idea of organizing human activities, as well as the abstract idea of performing computations in accordance with a mathematical formula on that data.
The limitations of “determining at least one correlation between the at least one product and at least one stored product; selecting a plurality of social media creators, the plurality of social media creators correlated to the at least one stored product; analyzing, by using a segmentation model, the plurality of social media creators to determine one or more classified social media creators for the at least one product; classifying, by the segmentation model, one or more social media creators of the plurality of social media creators, wherein the segmentation model includes a machine learning model trained by one or more algorithms that determine a product volume each of the one or more social media creators produces for one or more brands; grouping, by the segmentation model, the one or more classified social media creators into one or more segments based on a user profile corresponding to each classified social media creator, the user profile including at least one attribute; and correlating, by the segmentation model, the one or more classified social media creators corresponding to the respective one or more segments to the information identifying the at least one product;,” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “a computer-implemented method,” (or “system for intelligent casting of social media creators, the system comprising: a data storage device storing instructions for intelligent casting of social media creators in an electronic storage medium; and a processor configured to execute the instructions to perform a method including:” in claim 8, or “a non-transitory machine-readable medium storing instructions that, when executed by a computing system, causes the computing system to perform a method for intelligent casting of social media creators, the method comprising” in claim 15) nothing in the claim element precludes the step from the methods of organizing human interactions grouping or from the mathematical concept grouping.  For example, but for the “a computer-implemented method,” (or “system for intelligent casting of social media creators, the system comprising: a data storage device storing instructions for intelligent casting of social media creators in an electronic storage medium; and a processor configured to execute the instructions to perform a method including:” in claim 8, or “a non-transitory machine-readable medium storing instructions that, when executed by a computing system, causes the computing system to perform a method for intelligent casting of social media creators, the method comprising” in claim 15) language, “determining” “selecting,” and “analyzing” in the context of this claim encompasses the user manually organizing social behaviors of users (human activities to include such activities) in order to find the best fit of a product or service to be endorsed by said user.  This is also a commercial or legal interaction such as advertising/marketing by targeting based upon some sort of criteria.  Similarly, the limitations of “determining” “selecting,” and “analyzing” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical concept, but for the recitation of a computer or with computing components.  For example, but for the “computer implemented method” language, “determining” “selecting,” and “analyzing” in the context of this claim encompasses the user performing some sort of mathematical concepts to quantify social media creators.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, while some of the limitations may be based on mathematical concepts, but for the recitation of generic computer components, then it falls within the “Certain Method of Organizing Human Activities” and/or “Mathematical Concepts” grouping(s) of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  The claims’ recitation of “receiving...” is simply extrasolution data gathering activities and the “returning...” step is simply a post solution activity of providing the results of the abstract idea(s).  Next, claim 8 and 15 only recites one additional element – using claim 8’s recitation of a “processor configured to” and claim 15’s recitation of “causes the computing system to...” to perform the steps. The processor and computer system performing the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “database,” and “data storage device” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using a computer-implemented method, processor, or computing system to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 4-5, 11-12, 18-19, and 21-26 are dependent on claims 1, 8, and 15 and include all the limitations of claims 1, 8, and 15.  Therefore, claims 4-5, 11-12, 18-19, and 21-26 recite the same abstract idea of “determining a best fit of social media creators based upon selected social media creators correlated with a product.”  The claim recites the additional limitations further limiting the data to be requested, social media data, and how that data is used which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 8, and 15, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 6, 13, and 20 are dependent on claims 1, 8, and 15 and include all the limitations of claims 1, 8, and 15.  Therefore, claims 6, 13, and 20 recite the same abstract idea of “determining a best match of social media creators based upon analyzed social media posts.”  The claim recites the additional limitations to include another mathematical concept of correlations, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 8, and 15, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1, 4-8, 11-15, and 18-26 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sullivan et al. (US PG Pub. 2019/0012746).

As per claims 1, 8, and 15, Sullivan discloses a computer-implemented method for intelligent casting of social media creators, system for intelligent casting of social media creators, the system comprising: a data storage device storing instructions for intelligent casting of social media creators in an electronic storage medium; and a processor configured to execute the instructions to perform a method including: and a non-transitory machine-readable medium storing instructions that, when executed by a computing system, causes the computing system to perform a method for intelligent casting of social media creators, the method comprising (non-transitory computer readable medium, system, server, Sullivan ¶27-¶29): 
receiving, from a provider of goods or services, information identifying at least one product to be featured in a social media post (a server configured to receive a request for an influencer based on a product or service, Sullivan ¶29; training data set from the business for a specific campaign, ¶70; campaign attributes, ¶84); 
determining at least one correlation between the at least one product and at least one stored product, the at least one stored product stored in a product database (a social media footprint estimator configured to parse the data set into quantitative data readable by a machine learning algorithm at the server; an influencer prioritization module configured to receive, input, or both, a type of product or service at the server, and to further classify the product or service into at least one of a plurality of classes; an influencer real footprint module comprising a machine learning module configured to train a node using the data set to identify the influencer's influence associated with selling the type of product or service input and to determine a score of each influencer for each product input, Sullivan ¶28; training data set from the business for a specific campaign, ¶70; campaign attributes, ¶84); 
selecting a plurality of social media creators, the plurality of social media creators correlated to the at least one stored product (Thus, the good and bad match examples are generated from Matrix D, Sullivan ¶71; candidate's past history with other campaigns, the type of content it posts and its professional experience, Sullivan ¶24; historical influencer data used for training, ¶54; previous influencer programs, ¶64-¶65; the similarity of the content the influencer posts as compared to the brand's image, the influencer's previous history serving as an influencer and/or brand ambassador for other businesses, ¶69); 
analyzing, by using a segmentation model, the plurality of social media creators to determine one or more classified social media creators for the at least one product (analyzed by a machine learning algorithm as part of the influencer real footprint module, Sullivan ¶53; data mining, ¶56; variables other than the KPIs are used in various embodiments to classify and prioritize the influencers, ¶83; see also ¶24 and ¶69 discussing histories of campaigns, followers, and likes on each post) the analyzing including;
classifying, by the segmentation model, one or more social media creators of the plurality of social media creators, wherein the segmentation model includes a machine learning model trained by one or more algorithms that determine a product volume each of the one or more social media creators produces for one or more brands (training data set from the business for a specific campaign, Sullivan ¶70; Machine learning is used, in some embodiments, a decision tree model is used to predict probabilities for each of the influencers relative to each other based on the marketing campaign that is the subject, ¶42; campaign attributes, ¶84; type of product or service, ¶27; brand’s media or advertising campaign, ¶23 and ¶54; engagement rate, ¶74; variables other than the KPIs are used in various embodiments to classify and prioritize the influencers, ¶83) (Examiner notes the successful campaign score or prediction as the equivalent to the product volume for the brands); 
grouping, by the segmentation model, the one or more classified social media creators into one or more segments based on a user profile corresponding to each classified social media creator, the user profile including at least one attribute (social media channels of the influencer, Sullivan ¶43; gathers social media elements, ¶53; variables other than the KPIs are used in various embodiments to classify and prioritize the influencers, ¶83; images and content they post, ¶64-¶65; variables other than the KPIs are used in various embodiments to classify and prioritize the influencers, ¶83); and 
correlating, by the segmentation model, the one or more classified social media creators corresponding to the respective one or more segments to the information identifying the at least one product (list of potential influencers, Sullivan ¶59 and ¶67);
returning a list of the one or more classified social media creators corresponding to at least one of the one or more segments (The resulting predicted probabilities can be used to prioritize the candidates, Sullivan ¶42; ranking the influencers, ¶59; transmit prioritized list, ¶67).

As per claims 4, 11, and 18, Sullivan discloses as shown above with respect to claims 3, 10, and 15.  Sullivan further discloses wherein the at least one attribute includes at least one of: a geography attribute, a dominant brand attribute, or a performance attribute (a social media footprint estimator configured to parse the data set into quantitative data readable by a machine learning algorithm at the server; an influencer prioritization module configured to receive, input, or both, a type of product or service at the server, and to further classify the product or service into at least one of a plurality of classes; an influencer real footprint module comprising a machine learning module configured to train a node using the data set to identify the influencer's influence associated with selling the type of product or service input and to determine a score of each influencer for each product input, Sullivan ¶28; the similarity of the content the influencer posts as compared to the brand's image, the influencer's previous history serving as an influencer and/or brand ambassador for other businesses, ¶69).

As per claims 5, 12, and 19, Sullivan discloses as shown above with respect to claims 1, 8, and 15.  Sullivan further discloses wherein the selecting the plurality of social media creators includes analyzing at least one social media post by at least one of the plurality of social media creators (candidate's past history with other campaigns, the type of content it posts and its professional experience, Sullivan ¶24; historical influencer data used for training, ¶54; previous influencer programs, ¶64-¶65).

As per claims 6, 13, and 20, Sullivan discloses as shown above with respect to claims 5, 12, and 18.  Sullivan further discloses wherein the analyzing the at least one social media post includes performing one or more of: a linguistic analysis of text in the at least one social media post, an image recognition of at least one object in photo content and/or video content of the at least one social media post, an audio analysis of audio associated with the video content, or a metadata analysis associated with at least one element of the at least one social media post (media processing module, Sullivan ¶28; type of social media elements posted (e.g., moody images, colorful images, black & white images), ¶83).

As per claims 7 and 14, Sullivan discloses as shown above with respect to claims 1, 8, and 15.  Sullivan further discloses wherein the at least one stored product has been previously promoted by the plurality of social media creators (candidate's past history with other campaigns, the type of content it posts and its professional experience, Sullivan ¶24; historical influencer data used for training, ¶54; previous influencer programs, ¶64-¶65).

As per claims 21-23, Sullivan discloses as shown above with respect to claims 1, 8, and 15.  Sullivan further discloses the product volume determined in an order of one or more primary brands, one or more secondary brands, or one or more tertiary brands (types of brands, brand ambassador for other businesses, Sullivan ¶69).

As per claims 24-26, Sullivan discloses as shown above with respect to claims 1, 8, and 15.  Sullivan further discloses naming, by the segmentation model, the one or more segments using a naming convention, the naming convention reflecting a measured value of at least one social media creator of the plurality of social media creators (With that being said, classification is a statistical process used to partition a collection of items (e.g., social media network metrics) into homogeneous classes according to their measurable characteristics or features. Generally, a typical classifier is first trained via machine learning techniques to recognize and label key patterns in a set of available training samples, and is then used to predict the class membership of future data, Sullivan ¶14; cluster analysis, ¶55-¶56) (Examiner notes the ability to have specific categories for cluster analysis as the equivalent to a naming convention i.e. the name or label of the category/cluster).


Conclusion

Prior art of record but not relied upon:
Bosworth et al. (US Patent No. 8,954,503) Identify experts and influencers in a social network.
de Saint Leger et al. (US Patent No. 11,127,027) System And Method For Measuring Social Influence Of A Brand For Improving The Brand's Performance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629